

[NAME]








MARCH 15, 2017
RESTRICTED UNITS
AWARD LETTER




The Compensation and Management Succession Committee of the Company's Board of
Directors has awarded you:




______ Restricted Units
Grant Date: March 15, 2017


These Restricted Units are subject to the terms and conditions contained in the
2017 Restricted Units Provisions (“Provisions”) set forth in Appendix A to this
Award Letter. The Provisions contain terms and conditions regarding the vesting
of these Restricted Units, termination of employment, tax withholding,
non-solicitation of Company employees and customers, regulatory compliance and
other matters, and I encourage you to read this document carefully.


Please retain these documents in your personal records.








_____________________________________
John D. Johns
Chairman of the Board and Chief
Executive Officer of Protective Life
Corporation

